      Case 1:20-cv-03072-JTR     ECF No. 18    filed 02/05/21   PageID.2022 Page 1 of 2




 1
 2
 3
                                                                                FILED IN THE
                                                                            U.S. DISTRICT COURT
 4                                                                    EASTERN DISTRICT OF WASHINGTON


 5                        UNITED STATES DISTRICT COURT Feb 05, 2021
 6                       EASTERN DISTRICT OF WASHINGTON SEAN F. M AVOY, CLERK      C




 7
     JAY Y.,                                        No. 1:20-CV-3072-JTR
 8
 9                       v.                         ORDER GRANTING STIPULATED
10                                                  MOTION FOR REMAND
     ANDREW M. SAUL,                                PURSUANT TO SENTENCE FOUR
11   COMMISSIONER OF SOCIAL                         OF 42 U.S.C. § 405(g)
     SECURITY,
12
13                 Defendant.
14
15         BEFORE THE COURT is the parties’ stipulated motion to remand the
16   above-captioned matter to the Commissioner for additional administrative
17   proceedings pursuant to sentence four of 42 U.S.C. § 405(g). ECF No. 17.
18   Attorney D. James Tree represents Plaintiff; Special Assistant United States
19   Attorney Jeffrey E. Staples represents Defendant. The parties have consented to
20   proceed before a magistrate judge. ECF No. 8. After considering the file and
21   proposed order, IT IS ORDERED:
22         1.     The parties’ Stipulated Motion for Remand, ECF No. 17, is
23   GRANTED. The above-captioned case is REVERSED and REMANDED to the
24   Commissioner of Social Security for further administrative action pursuant to
25   sentence four of 42 U.S.C. § 405(g).
26         On remand, the Administrative Law Judge (ALJ) shall further develop the
27   record, as appropriate, offer Plaintiff the opportunity for a new hearing, and issue a
28   new decision. The ALJ is directed to: (1) reevaluate whether the severity of

     ORDER GRANTING STIPULATED MOTION FOR REMAND - 1
      Case 1:20-cv-03072-JTR     ECF No. 18    filed 02/05/21   PageID.2023 Page 2 of 2




 1   Plaintiff’s impairments meets or medically equals the criteria of a listed
 2   impairment; (2) proceed with the sequential evaluation process; and (3) reconsider
 3   all of the evidence, including the medical opinions of Drs. Bulfinch, Johnson, and
 4   Gibson, as necessary.
 5         2.     Judgment shall be entered for PLAINTIFF.
 6         3.     Plaintiff’s Motion for Summary Judgment, ECF No. 16, is
 7   STRICKEN AS MOOT.
 8         4.     An application for attorney fees and costs may be filed by separate
 9   motion.
10         The District Court Executive is directed to enter this Order, forward copies
11   to counsel, and CLOSE THE FILE.
12         DATED February 5, 2021.
13
14                                _____________________________________
                                            JOHN T. RODGERS
15                                 UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER GRANTING STIPULATED MOTION FOR REMAND - 2
